Citation Nr: 0814227	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, 
associated with degenerative disc/joint disease of the lumbar 
spine from September 23, 2002, to September 16, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity, 
associated with degenerative disc/joint disease of the lumbar 
spine from September 16, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1954 to July 
1957, February 1966 to February 1969, and from May 1973 to 
May 1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
degenerative disc/joint disease of the lumbar spine.

A travel Board hearing was held in May 2004 before the 
undersigned Veterans Law Judge.


FINDING OF FACT

The appellant's service-connected right lower extremity 
peripheral neuropathy is characterized by loss of sensation 
of the right great toe and part of the foot, along with 
diminished reflexes and sensory disturbances compatible with 
mild to moderate radiculopathy, absent muscle atrophy, 
constant pain, or a significantly altered gait.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent for peripheral neuropathy 
of the right lower extremity are been met from September 23, 
2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, Part 4, 4.124a, Diagnostic Code 8520 
(2007).
2.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, 4.124a, Diagnostic Code 
8520 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated November 2000, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the claimant of 
his rights and responsibilities under the VCAA.  Additional 
notice was sent to the appellant in November 20003 and 
February 2004.

The Board also finds that VA has complied with the VCAA's 
duty to assist by scheduling him for VA examinations, seeking 
medical opinions as to the severity of his right lower 
extremity neurological problems, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board.  The appellant provided sworn testimony 
before the undersigned Veterans Law Judge in May 2004.  Also, 
the Board notes that, in April 2004, the appellant reported 
that he had no further evidence to submit in connection with 
the claim.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the claims file, and the appellant does 
not appear to contend otherwise.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the claimant and that no further action is necessary 
to meet the requirements of the VCAA.

The Board emphasizes that the appellant has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Once that has 
been done - regardless of whether it has been done by way of 
a single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102.  The appellant has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Lastly, the Board recognizes that the VCAA notifications from 
the RO pre-dated, and therefore did not specifically comport 
with, the recent decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  However, given the ample communications 
regarding the evidence necessary to establish entitlement to 
increased compensation, testimony elicited at a travel Board 
hearing, and a prior Board remand, given that he has been 
provided all the criteria necessary for establishing 
entitlement to increased compensation, and considering that 
the appellant is represented by a highly qualified veterans 
service organization, the Board finds that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

In this case, the appellant is service-connected for 
peripheral neuropathy of the right lower extremity.  Under 
diagnostic code 8520, a 10 percent evaluation was assigned 
for the period of September 23, 2002, to September 16, 2004; 
and a 20 percent evaluation was assigned from September 16, 
2004.

Diagnostic code 8520 provides an 80 percent rating where 
there is complete paralysis; the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost.  A 60 percent rating 
is warranted when there is severe incomplete paralysis, with 
marked muscular atrophy.  A 40 percent rating is warranted 
when there is moderately severe incomplete paralysis.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis.  Finally, a 10 percent rating is warranted when 
there is mild incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (emphasis added).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.  See 38 C.F.R. § 4.124.

In weighing the appellant's statements and VA examinations of 
record, the Board concludes that a uniform 20 percent 
evaluation is warranted from September 23, 2002, and that an 
evaluation in excess of 20 percent is not warranted.

During this appeal, the appellant has had four VA 
examinations:  January 2003, February 2004, September 2004, 
and July 2005.  At these examinations, the appellant has 
consistently reported complaints of right lower extremity 
numbness, weakness, imbalance, and foot drop with clinical 
assessments for neurological deficit of the right lower 
extremity.  An EMG was performed at the most recent VA 
examination in July 2005 showing mild to moderate 
radiculopathy.  On balance, the Board finds the criteria for 
moderate incomplete paralysis of the sciatic nerve under 
diagnostic code 8520 are met from September 23, 2002, to 
September 16, 2004; therefore, a 20 percent evaluation is 
warranted from September 23, 2002.

However, the Board further finds that the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity.  On 
VA examination in January 2003, reflexes of the knees and 
ankles were normal and symmetrical, strength was 5/5 in 
dorsiflexion and plantar flexion, muscle tone and bulk were 
normal, and sensation was intact except for the right great 
toe.  On VA examination in February 2004, reflexes were 2+ at 
the ankles and knees bilaterally; strength was 5/5 on 
dorsiflexion and plantar flexion bilaterally.  Gait was 
normal, but slow, and the appellant performed heel-toe 
walking.  Sensation on the medial and lateral sides of the 
right lower extremity was normal except for no sensation to 
light touch or pinprick in the right great toe extending up 
onto the dorsal area of the foot.  Also, there was slightly 
decreased vibration sense of the feet.  On VA examination in 
September 2004, there was no lower extremity atrophy.  The 
appellant was unable to actively dorsiflex the right foot, 
but passive dorsiflexion was from 0 to 25 degrees and passive 
plantar flexion was from 0 to 40 degrees without pain.  Knee 
and ankle reflexes were 2+ bilaterally.  There was decreased 
pinprick and cotton touch sensation in the right lower 
extremity below the knee compared to the left.  The examiner 
stated that there was evidence of right drop foot with 
weakness and diminished sensation of the right lower leg and 
foot.

On VA examination in July 2005, the appellant presented with 
an abnormal gait, but the examiner noted that his gait 
appeared normal when he walked from the cashier to the exit.  
Dorsiflexion was -10 degrees on the right; plantar flexion 
was 25 degrees on the right.  The examiner noted that there 
was an unusual discrepancy between the appellant's ability to 
dorsiflex ankle to 0 degrees when standing or weight bearing 
and walking; the appellant had to push off with toes (plantar 
flex) and dorsiflex with heel strike.  Neurologically, the 
appellant denied vibratory sensation in the right foot.  
There was no sign of atrophy or skin discoloration.  Patellar 
reflexes were 2+ bilaterally.  Strength was 2/5 in the right 
lower extremity, which the examiner described as incompatible 
with weight bearing.  An EMG in August 2005 showed findings 
most consistent with mild to moderate chronic radiculopathy; 
less than optimal effort by the appellant was noted.

The appellant's complaints and the objective findings show no 
more than moderate impairment.  The appellant's condition is 
not characterized by muscle atrophy, more than moderate 
sensory disturbances, or constant pain.  The appellant 
experiences decrease of sensation of the right great toe and 
part of the foot.  He has diminished reflexes and sensory 
disturbances compatible with mild to moderate radiculopathy.  
His gait is not significantly altered, he uses no brace for 
foot drop, he receives no medical treatment, he takes no 
medication, he requires no walking aids, and that he 
experiences no bowel/bladder dysfunction.

Accordingly, an evaluation in excess of 20 percent is denied.  
While the Board acknowledges the appellant's belief that his 
disability is more severe than reflected in the 20 percent 
evaluation, the Board assigns greater probative value to the 
objective medical findings in the record, which shows no more 
than moderate disability, in view of the appellant's 
questionable cooperation and veracity on the most recent VA 
examination.  On the most recent VA examination in July 2005, 
the medical professional indicated as follows:  The 
appellant's weight bearing ability was inconsistent with his 
strength testing; the appellant situationally altered his 
gait; there was a discrepancy in the range of motion since 
the appellant could bear weight and dorsiflex to 0 degrees on 
walking whereas he could not during the range of motion 
testing itself; and the appellant displayed suboptimal effort 
shown during the EMG testing.  The Board finds that the 
appellant does not have loss of use of the foot or a foot 
drop as other findings are inconsistent with such 
manifestations.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

A 20 percent evaluation for peripheral neuropathy of the 
right lower extremity, associated with degenerative 
disc/joint disease of the lumbar spine from September 23, 
2002, to September 16, 2004, is granted.

An evaluation in excess of 20 percent for peripheral 
neuropathy of the right lower extremity, associated with 
degenerative disc/joint disease of the lumbar spine from 
September 23, 2002, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


